t c summary opinion united_states tax_court suzanne m matick petitioner v commissioner of internal revenue respondent docket no 22057-11s l filed date suzanne m matick pro_se timothy froehle for respondent summary opinion haines judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_1 unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the relevant times amounts are rounded to the nearest dollar b the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case petitioner filed a petition with this court in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination pursuant to sec_6330 petitioner seeks review of respondent’s determination the issue for decision is whether respondent abused his discretion in sustaining the proposed collection action background some of the facts have been stipulated and are so found those exhibits attached to the stipulations which were found relevant and admissible are incorporated herein by this reference at the time petitioner filed her petition she resided in california petitioner timely filed her federal_income_tax return showing a tax_liability of dollar_figure which was not paid respondent assessed the tax_liability as shown on the return and issued to petitioner on date a final notice-- notice_of_intent_to_levy and notice of your right to a hearing notice_of_levy in addition to being delinquent on her federal_income_tax liability petitioner was also delinquent on her and federal_income_tax liabilities petitioner’s delinquent federal_income_tax liabilities for and totaled approximately dollar_figure concerning the unpaid tax in response on date petitioner timely submitted to the internal_revenue_service irs appeals_office appeals a form request for a collection_due_process or equivalent_hearing cdp hearing addressing the tax_year as part of her request for a cdp hearing petitioner requested a collection alternative in the form of an offer-in-compromise oic petitioner was also delinquent on her and federal_income_tax liabilities and she also filed a form for each of those years on date however petitioner was not issued a notice_of_levy with respect to her and federal_income_tax liabilities until date therefore petitioner’s request for a cdp hearing with respect to her and tax years was premature and was considered untimely on date appeals sent a letter to petitioner acknowledging receipt of her request for a cdp hearing on date the irs centralized offer_in_compromise unit coicu received an oic from petitioner regarding her unpaid tax_liabilities for and petitioner checked the box stating the reason for the oic was for effective tax_administration eta petitioner proposed a short-term periodic_payment of dollar_figure for months with dollar_figure submitted with the oic for a total_payment of dollar_figure on date coicu sent a letter to petitioner and a copy to her representative gerardo deguzman acknowledging receipt of her oic and requesting additional information the coicu worked on petitioner’s oic case until date when respondent learned that she was involved with a closely_held_corporation on date the coicu transferred petitioner’s oic to appeals as her circumstances of being involved with a closely_held_corporation did not permit coicu to consider her oic on date respondent sent a letter to petitioner indicating that because petitioner had requested an oic as part of her cdp hearing her case had been transferred to an appeals_office in her state on date respondent sent petitioner an acknowledgment letter informing her that the case had been reassigned to settlement officer cherita allen in the los angeles appeals_office on date petitioner’s case was reassigned to settlement officer nathan august so august on date so august verified petitioner’s income_tax filing compliance and reviewed the documentation she had provided with her oic on date so august sent a letter to petitioner and mr deguzman proposing a telephone conference on date the letter indicated that if the time was not convenient or if petitioner preferred a face-to-face hearing she was to contact so august by date the letter also stated that so august was in possession of petitioner’s oic on date so august received a letter dated date from mr deguzman stating that he had filed the cdp hearing request to delay enforcement of the levy for until an oic status was reinstated for mr deguzman requested that the oic be returned to the coicu in memphis for consideration on date so august telephoned mr deguzman and left a voice mail requesting that mr deguzman call him back on date so august received a letter from mr deguzman dated date which stated that the cdp hearing might not be needed as the year should be in an oic status mr deguzman also stated that both he and petitioner would be unavailable for a conference on date on date so august called mr deguzman and left a message that so august had petitioner’s oic as a possible collection alternative under her cdp request and requested a return call to reschedule the cdp hearing on date so august mailed mr deguzman a letter stating that so august was in possession of petitioner’s oic for consideration as a collection alternative and rescheduling the cdp hearing for date pincite a m on date so august returned a voice mail message from mr deguzman in response to a question from mr deguzman so august told mr deguzman that petitioner did not need to be present for the hearing mr deguzman discussed the cdp case and the oic case and requested that the oic be worked by an oic specialist so august informed mr deguzman that because the cdp request was received from petitioner on date and the oic was received on date the oic was a collection alternative under the cdp request so august also informed mr deguzman that because petitioner was involved with a closely_held_corporation petitioner’s oic did not meet the criteria to be considered by an oic specialist in the coicu on date so august prepared an analysis of petitioner’s income and expenses so august determined that petitioner could pay dollar_figure per month on date a telephone conference was held between so august and mr deguzman after the conference so august provided mr deguzman with transcripts for petitioner’s tax_liabilities for and on date appeals issued to petitioner a notice_of_determination for addressing the issues that were raised during the cdp hearing and sustaining the levy action so august stated that petitioner’s dollar_figure eta oic was being rejected because she did not meet the requirements for acceptance of an eta offer based on economic hardship or public policy equity consideration so august determined that even though petitioner had a health condition it had not impaired her ability to earn a high income from her business essem communications inc a public relations business operated out of her residence he determined that petitioner’s income from was over dollar_figure so august determined that petitioner could liquidate her unencumbered property in scottsdale arizona without rendering herself unable to meet necessary living_expenses and without suffering economic hardship he also determined that even without selling her arizona property petitioner had considerable monthly income to pay her tax_liabilities without suffering economic hardship so august determined that there were no special circumstances that required petitioner’s mother to live in the scottsdale arizona property he also determined that no exceptional circumstances existed by which collection in full would undermine public confidence that the tax laws were being administered in a fair and equitable manner and would negatively affect overall voluntary compliance on date petitioner filed a petition with this court in response to the notice_of_determination claiming that so august overstepped his authority by rejecting her oic for and not allowing the oic to continue in the coicu petitioner also claimed that so august incorrectly failed to consider her and tax years and other intervening factors such as her health condition limiting her capabilities the current real_estate market and uncooperative banks that made it impossible for her to sell or refinance her properties and her right to appeal penalties for and petitioner does not challenge her underlying federal_income_tax liability discussion sec_6331 authorizes the secretary to levy against property and property rights when a taxpayer liable for taxes fails to pay those taxes within days after notice_and_demand for payment sec_6331 requires the secretary to send the taxpayer written notice of the secretary’s intent to levy and sec_6330 requires the secretary to send the taxpayer written notice of his right to a hearing before appeals at least days before any levy if the taxpayer requests a sec_6330 hearing the taxpayer may raise in that hearing any relevant issues relating to the unpaid tax or the proposed levy including offers of collection alternatives which may include an oic see sec_6330 after the hearing an appeals officer must determine whether and how to proceed with collection taking into account among other things collection alternatives the taxpayer proposed and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that the collection action be no more intrusive than necessary see sec_6330 petitioner raises issues only as to collection alternatives in that she disputes respondent’s rejection of her oic where as here the underlying tax_liability is not at issue we review the appeals office’s determination for abuse_of_discretion 114_tc_176 an appeals officer abuses her or his discretion when she or he takes action that is arbitrary or capricious lacks sound basis in law or is not justifiable in light of the facts and circumstances willis v commissioner tcmemo_2003_302 citing 91_tc_1079 respondent’s determination not to enter into an oic agreement with petitioner was not an abuse_of_discretion sec_7122 authorizes the secretary to compromise any civil case arising under the internal revenue laws the regulations set forth three grounds for compromise of a taxpayer’s liability doubt as to liability doubt as to collectibility and the promotion of eta sec_301_7122-1 proced admin regs there is doubt as to collectiblity where the taxpayer’s assets and income are less than the full amount of the liability a compromise may be entered into to promote eta when the secretary determines that although collection in full could be achieved collection of the full liability would cause the taxpayer economic hardship a taxpayer faces economic hardship when collection of the full amount would leave the taxpayer unable to afford basic living_expenses the irs may also compromise to promote eta where compelling public policy or equity reasons are shown and because of exceptional circumstances collection of the full amount of tax_liability would undermine public confidence in the fairness of tax_administration whether or not a similarly situated taxpayer may have paid his liability in full in petitioner’s oic she checked eta as the reason for her oic proposing a short-term periodic_payment of dollar_figure for months and dollar_figure included with the oic respondent argues that so august did not abuse his discretion in rejecting petitioner’s oic because he had determined that she could pay the liability in full without suffering economic hardship and that no public policy or equity considerations existed so august determined that petitioner could pay dollar_figure per month that her income from was over dollar_figure and that she owned unencumbered property in scottsdale arizona which she could liquidate without rendering herself unable to meet necessary living_expenses and without suffering economic hardship respondent also argues that so august complied with the requirements of sec_6330 to verify that the requirements of applicable law and administrative procedure have been met consider issues raised by petitioner and consider whether any proposed collection action balanced the need for efficient collection_of_taxes with petitioner’s legitimate concern that any collection action be no more intrusive than necessary thus respondent argues that so august correctly sustained the proposed levy petitioner has failed to contest her tax_liability she now argues that the appeals_office abused its discretion by not considering her oic which included the years and specifically petitioner argues that so august should have considered her oic as a whole meaning he should have considered her tax years and and made a determination with respect to all three years instead of with respect to only we have determined that so august had authority to consider only petitioner’s tax_liability and we too have authority in this proceeding to consider only petitioner’s tax_liability respondent issued to petitioner a notice_of_levy concerning petitioner’s unpaid tax in response on date petitioner timely submitted to the appeals_office a form addressing the tax_year petitioner also submitted forms for tax years and on date however respondent issued to petitioner a notice_of_levy for petitioner’s and tax years on date thus petitioner’s cdp hearing requests for and were premature and untimely see 127_tc_68 petitioner did not resend forms for tax years and after date therefore we find that so august could not issue a notice_of_determination as to petitioner’s and tax years see id and it was not an abuse of his discretion to deny petitioner’s oic with respect to so august determined and we agree that petitioner was more than capable of satisfying her full income_tax_liability without economic hardship petitioner did not provide so august persuasive evidence that payment of her full tax_liability for would cause economic hardship that her health condition has affected her ability to earn an income sufficient to satisfy her full tax_liability or that she was unable to sell her arizona property to satisfy her income_tax_liability additionally petitioner’s petition is valid only as to the tax_year as the notice_of_determination concerned only given the cdp hearing requests for and were premature and untimely see id thus we too have jurisdiction to consider only her tax_year finally petitioner also argues that the cdp hearing was not the appropriate forum for respondent to make a determination with respect to her oic petitioner argues that her oic should have been dealt with by an oic specialist at the coicu as noted above the coicu under its own guidelines did not have the authority to make a determination with respect to petitioner’s oic because she was involved with a closely_held_corporation additionally petitioner filed her oic as a collection alternative under her cdp hearing request therefore we disagree with petitioner and find that it was appropriate for so august to make a determination with respect to petitioner’s oic for we find that so august did not abuse his discretion in rejecting petitioner’s oic we also find that so august complied with the requirements of sec_6330 by considering petitioner’s health condition the downturn in the economy and other issues petitioner raised during her cdp hearing accordingly we find there has not been an abuse_of_discretion and respondent may proceed with collection for in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
